Citation Nr: 1232722	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 04-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from August 1987 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a September 2006 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This matter was previously remanded by the Board in March 2007, May 2010, and August 2011. 


FINDINGS OF FACT

1. During the pendency of his current claim the Veteran has experienced neurological disability of the hands as ascertained on physical examination and neurological testing by VA examiners, including bilateral disability manifested by: positive Tinel's sign, decreased grip strength, impairment of the ulnar nerve, paresthesias, tremors, abnormal sensation of the hands at the dermatomal distribution of C6 and C7 with some decreased sensation; and motor impairment of the hands bilaterally. 

2. The service treatment record demonstrate disability of the upper extremities during active service and decreased muscle tone at discharge from service, and the Veteran has provided competent and credible testimony of significant probative weight as to the existence of symptoms of the hands from active service forward.



CONCLUSION OF LAW

The criteria for service connection for disability of the hands are approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that there is competent medical evidence of neurological impairment of the hands during the pendency of the Veteran's current claim, as rendered at VA neurological examinations. Complaints and objective findings referable to the Veteran's upper extremities are documented at the Veteran's service discharge examination, and the Board has received competent and credible evidence from the Veteran as to continuing symptoms of the hands from active service forward. Accordingly, the Board finds that the criteria for service connection for bilateral disability of the hands are approximated, and grants the Veteran's claim.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this issue. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim , even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been granted service-connected compensation for right shoulder postoperative impingement syndrome, and left shoulder impingement shoulder syndrome, effective from the date of his discharge from service in August 1991. 

In July 1991 the Veteran was noted in a service treatment record as losing strength in his right arm due to his right shoulder problem, for which he had received in-service surgery.

At discharge from active service in July 1991 clinical evaluation of the upper extremities was abnormal. The Veteran was noted to have decreased muscle tone of the shoulders bilaterally with passive resistance.

At a VA examination in October 1991 the Veteran complained of decreased strength in the arms and shoulders. Among many other signs and symptoms referable to his arms and shoulders on examination, he was noted to have weakness and pain in the arms. There is no indication of an examination of the hands. 

The Veteran's claim for service connection for disability of the hands was received in August 2003. He wrote that he was losing control of his hands and that his doctors in the military told him that this would happen, though they did not tell him why.

At a VA neurological examination in October 2003, the Veteran complained of bilateral loss of grip strength, and painful gripping, which he described as having started during active service, in 1990. He stated that the symptoms had been more or less continuous since then. He reported numbness and tingling in both ulnar nerve dermatomes. 

On physical examination, there was a positive Tinel's sign bilaterally. Grip strength was notably decreased bilaterally over what would be expected of an individual of the Veteran's size. The examiner remarked that in view of the positive Tinel's sign and the distribution of the paresthesias, two diagnoses were for consideration: (1) suspected carpal carpal tunnel syndrome on both sides and (2) bilateral ulnar neuropathy of uncertain etiology. The examiner elaborated that electromyography would confirm either one of these diagnoses, but that materials for conducting such testing were not available at the medical facility where the VA examination was conducted.

At a November 2004 VA examination, with a neurological examiner other than the one who conducted the October 2003 VA examination, sensory examination of the upper extremities was normal except in the upper extremities in the hands at the dermatomal distribution of C6 and C7 with some diminished sensation. Motor testing was 2/5 bilaterally in the upper extremities and grip was 2/5 bilaterally. Tremors were noticeable in both upper extremities during the examination. 

At a Board hearing in September 2006 the Veteran described numbness, tingling, pain, and loss of control in his shoulders, arms, and hands, beginning during active service and progressing from that time forward. He described episodes where his hands shook and lost grip strength, beginning during active service. At times when his representative sought for him to discuss the severity of his currently service-connected bilateral shoulder disability, he would provide testimony regarding his hands and grip strength, and his representative would have to guide him back to the subject of his shoulders. He additionally stated that he had sought treatment for pain in his hands during active service at an Army field hospital. 

The Board finds that the Veteran's testimony at his September 2006 Board hearing testimony was competent as to the symptoms he has experienced, and credible and consistent with other medical evidence and medical histories in the claims file. This testimony is therefore afforded significant probative weight.

Two VA examiners have provided highly probative and independent examination results indicating significant and objectively observed disability of the hands, including a positive Tinel's sign, lack of grip strength, and tremors, that is sufficient to establish that the Veteran has current neurological impairment affecting functioning of the hands. Though these findings were rendered several years ago, the Veteran filed his claim for service connection of the hands in August 2003, so that the findings at VA neurological examinations in October 2003 and November 2004 must be regarded as "current" disabilities for the purpose of adjudication of this appeal. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Further, the Veteran had substantial impairment of the upper extremities during active service, with decreased muscle tone bilaterally noted at his service discharge examination, and the Veteran has provided credible and competent testimony of significant probative weight as to continuing symptoms of the hands from active service forward. 

The criteria for service connection for current disability of the hands, with evidence of continuity of symptoms from active service forward, are at least approximated. See Barr v. Nicholson, 21 Vet. App. 307 (2007); 38 C.F.R. § 3.303(b). Affording the benefit of the doubt in favor or the Veteran, service connection for bilateral hand disability is warranted.

The disability for which service connection is granted is that observed at VA examinations in October 2003 and November 2004, including bilateral disability of the hands manifested by: positive Tinel's sign, decreased grip strength, impairment of the ulnar nerve, paresthesias, tremors, abnormal sensation of the hands at the dermatomal distribution of C6 and C7 with some decreased sensation; and motor impairment of the hands bilaterally. 




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for disability of hands is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


